Name: Commission Regulation (EEC) No 1956/89 of 30 June 1989 fixing the amount of aid for certain grain legumes for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 187/ 108 Official Journal of the European Communities 1 . 7. 89 COMMISSION REGULATION (EEC) No 1956/89 of 30 June 1989 fixing the amount of aid for certain grain legumes for the 1989/90 marketing year HAS ADOPTED THIS REGULATION : Article 1 For the 1989/90 marketing year the aid for the production of grain legumes introduced by Regulation (EEC) No 762/89 shall be ECU 75 per hectare sown and harvested. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 762/89 of 20 March 1989 introducing a specific measure for certain grain legumes ('), and in particular Article 4 thereof, Whereas pursuant to Article 2 of Regulation (EEC) No 762/89 the amount of the aid is to be fixed bearing in mind the need to ensure the maintenance of areas traditionally under grain legume crops, and the aid granted for the said crops under other Community rules, the Community aid per hectare should be fixed at the level specified in this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 80, 23 . 3 . 1989, p. 76.